 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdams Drug Co.,Inc.andLocal 1325,RetailClerksInternational Association,AFL-CIO,Petitioner.Case 1-RC-8949.May 12, 1967DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND ZAGORIAOn June 16, 1966, the Regional Director forRegion 1 issued a Decision and Order in the above-entitled proceeding, in which he found that therequested unit of the Employer's retail drugstoresconfined to the State of Rhode Island was too narrowinscope to be appropriate. As the Petitionerdisclaimed interest in any other unit, the RegionalDirectordismissedthepetition.Thereafter,pursuant to National Labor Relations Board Rulesand Regulations, the Petitioner filed a timely requestfor review of the Regional Director's Decision,contending that he departed from Board policy infinding the requested unit inappropriate. TheEmployer filed opposition to the request for review.RetailClerks InternationalAssociation filed atelegraphic request for permission to file anamicuscuriaestatement in support of the request forreview.By telegraphic order dated September 13, 1966,theNational Labor Relations Board granted therequest for review. Thereafter, the Petitioner filed atimely brief on review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the entire record in thiscase, including the briefs of the parties, and makesthe following findings of fact:The Petitioner requested a unit of all full-time andregular part-time store clerks, including sales girls,cosmeticians,fountainhelp,andstockmen,employed at the Employer's 25 retail drugstoreslocated in the State of Rhode Island. The Employercontended that a chainwide unit is appropriate and,in the alternative, that the smallest area unit for theemployeessoughtmustencompasssimilaremployees at its stores in Massachusetts andConnecticut. The Regional Director concluded thatthe requested unit was inappropriate as the RhodeIslandstoresdidnotcompriseacompletegeographicoradministrativedivisionof theEmployer's operations.In its brief on review, the Petitioner concedes thattheremay be other groupings of the Employer'sstores for unit purposes, but contends that itsrequested statewide grouping is also appropriate. Insupport of its contention, the Petitioner reliesprincipally on the fact that the State of Rhode Islandregulatesalmosteveryphaseofdrugstoreoperationswithin its jurisdication, and on otherevidence that the employees within the State share acommunity of interest. Theamicusasserts that astatewide unit "is a traditional appropriate unit inthe retail as well as other industries." We find meritin the Petitioner's contention.The Employer operates a chain of 83 drugstores inRhode Island, Massachusetts, Connecticut, NewYork, Kansas, and Oklahoma. Its central office andwarehouse are in Pawtucket, Rhode Island. Thestores are operated either directly by the Employeror by wholly owned subsidiaries of the Employer.'There are 25 drugstores in Rhode Island,2 all but oneof which operate under the Adams Drug Store tradename,3 and all are in the Providence-Pawtucket-Warwick metropolitan area.4 The Employer has 12stores in Massachusetts,5 7 in Connecticut,6 and 24inNew York, at points within and between theBuffalo-Niagara Falls and the Albany-Schenectadyareas.At its central office the Employer maintainsrecords and prepares the payroll for all 83 stores.The central warehouse provides all stores with muchof their merchandise. As to some merchandise suchas newspapers, magazines, books, lunch counteritems, certain drugs, and other items, the Employerdesignates the vendors from which the storemanagers may buy.Store operations are under the overall supervisionof a general store supervisor who reports to theEmployer'streasureranddirectorofstoreoperations. Under the general store supervisor areseven "area" supervisors who assist store managersin solving problems arising in the operations of theirstores.There is also a cosmetic supervisor whoassistsmanagers of stores in the New EnglandStatesintheoperationoftheircosmeticdepartments. Three of the area supervisors service'The Employer directly operates the central office andwarehouse and six of the Rhode Island stores.2Certain food products are sold in most of the stores. Threeoperate fountains. Four operate post office substations.2The exception is the Brown-Adams store in Woonsocket. FiveMassachusetts stores also operate under the Adams Drug tradename:Attleboro, Cambridge, Somerset, and two in Fall River.' See Standard Metropolitan Statistical Areas, 1964 edition, asamended May 24, 1966, published by Office of StatisticalStandards, Bureau of the Budget. The Wakefield store is virtuallyon the boundary line of the area. Also within the area is theEmployer's Attleboro,Massachusetts, store, located 5 milesdistant from the nearest Rhode Island store. The Employer's twostores in Fall River and one in Somerset, Massachusetts, locatedabout 8 miles from the Rhode Island State line, are within aseparate Fall River metropolitan area.These stores are located in the eastern part of Massachusetts.Three of them do not operate a pharmacy.sOne does not operate a pharmacy. The nearest Connecticutstore is 50 miles from the RhodeIslandstores.The averageemployee complement for Connecticut stores is 25: forMassachusetts and Rhode Island stores, it is 10 to 11.164 No. 71 ADAMS DRUGstores in the New England States. However, thestoreswhich each service do not necessarily fallwithin a distinct geographic area, as stores areassigned to them on the basis of convenience,workload, talent, and experience with the particularproblem arising. It is clear, therefore, that the RhodeIsland stores do not comprise an administrativesubdivision of the Employer's chain.The central office exerts control of storeoperations in other ways. It establishes price lists,negotiates prices for items to be bought from theoutside vendors, and formulates advertising content.Prices are uniform for all stores except as to fair-trade items and local discounts permitted forpromotional or competitive purposes. Identicalforms are prescribed for all stores. Central officepersonnel hire the supervisory and professional stafffor stores in the four eastern States,' as well as moststockmen and, on occasions, cosmeticians, and theyscreen all employment applications. The centraloffice sets store hours." It issues store bulletinssetting forth operational guide lines for storemanagers, including the duties of employees andtheir starting wages. All store clerks are given thesame "PM's," bonuses for sales of certain items ofmerchandise. A uniform vacation policy is followedforallRhode Island stores and the fiveMassachusetts stores which use the Adams DrugStore trade name. The central office arranges for ashopping service to submit factual reports on thecompetence and honesty of all store personnel. Itadministers a single noncontributory health andaccident plan for all full-time employees at stores inthe New England States, as well as group insuranceplans for all store employees.The storemanagersdirecttheday-to-dayoperations of their stores, within the guidelines setby the central office. Except when problems arise,area supervisors visit the stores infrequently. Storemanagersdeterminethesizeofthestorecomplement, hire their own sales clerks, andrecommendpromotions.However,asaboveindicated, cosmeticians are sometimes hired by thecosmeticsupervisor,and stockmen, who areassigned one per store, except at a few larger stores,and who have been promoted to store managerpositions at a few stores, are generally hired bycentralofficepersonnel.The stockmen andiIn Case 1-RC-8507, in which the Petitioner herein sought aunit of all pharmacists employed at the Employer's Rhode Islandstores,the Regional Director in a Decision issued October 28,1965, foundthat all pharmacists are supervisors as defined in theActHe indicated that, at all but five stores, the store managerswere pharmacists and that all other pharmacists were assistantstore managers8Most of the stores,located in or near suburban residentialareas, are "long hour" stores, those located in downtown businessdistricts are "short hour" stores9Once a year an inventory crew, made up of an inventory crewchief, an area supervisor,the cosmetic supervisor,and selectedmale store personnel,spends a day at each store11SeeDavisCafeteria, Inc, and PollyDavisBrowardCafeteria, Inc, 160 NLRB 1141595pharmacists,who are generallymales,areinterchanged and transferred from store to store onoccasions:to wit,as part of the training of stockmen,on promotion to store managers,and as substitutesduring vacations and emergencies.9On the otherhand,the store clerks, who are mostly females, arerarely interchanged between stores.From the foregoing,it is evident that there are anumber of factors indicating, as contended by theEmployer, that the store employees involved couldbe bargained for on the basis of an employerwide orNew England States areawide unit.Indeed, the factssupport a grouping of stores within the Providence-Pawtucket-Warwickmetropolitanareaasanappropriate unit,and such a grouping would requirethe additionof onlytheAttleboro store to thePetitioner's proposed unit.However,in the absenceof any history of collective bargaining,where nolabor organization is seeking a broader appropriateunit,the Board has long held that the petitioninglabor organization needs only to establish that thegroup of employees it has attempted to organize andseeks to represent is "an"appropriate unit. 10Here, the Petitioner has restricted its interest to aRhode Island State grouping of the Employer'sdrugstore employees.The facts set forth aboveclearly demonstrate that the requested employeeshavesubstantialinterestsincommon,notwithstanding the fact that they do not fall within adistinct administrative subdivision of the Employer'smultistateoperations.Althoughitistrue thatemployees at stores outside the State share some ofthese interests,we are persuaded that theemployees in the Rhode Island stores enjoy a specialcommunity of interest apart from the others byreason of the State's regulation of the retail drugindustry.The Board has stated in cases arising inthe insurance industry that groupings of districtofficeswithin a State may constitute appropriategeographic area units. t tWe believe the sameconsiderations apply to retail drug chains. The Stateof Rhode Island,under its police power,can anddoesregulatepharmaciesand the sale anddistribution of pharmaceutical,cosmetic,food, andother products within its political boundaries. Thiscontrol by the State also affects the terms andconditions of employment of all employees in thedrugstores.12We conclude,therefore,thatall' 1SeeState Farm Mutual AutomobileInsurance Company,158NLRB 925.MetropolitanLifeInsurance Company,156 NLRB1408, 1417,ibid,43 NLRB 962, 96812Without attempting to detail the extent of this control, wenote that the State of Rhode Island has on its statute books lawsgoverning the licensing of pharmacies and of pharmacists, andlaws pertaining to health and safety in the operation ofpharmacies and the sale and distribution of pharmaceutical,cosmetic,food, and other products dispensed by drugstoreswithin the State The State of Rhode Island also imposed salesand payroll taxes and has other laws setting forth minimumstandards for health and safety in employment298-668 0-69-39 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDdrugstores of the Employer within the boundaries ofthe State of Rhode Island constitute a clearlydelimited geographic area appropriate for purposesof collective bargaining.Accordingly, we find that a question affectingcommerce exists concerning the representation ofcertain employees of the Employer within themeaning of Section 9(c)(1) and Section 2(6) and (7) ofthe Act, and that the following employees of theEmployer constitute a unit appropriate for theThe Petitionerwould excludetwo full-time post officesubstation employees employed at stores 4 and28 The recordindicates that they are employeesof the Employer,and share thesame supervision and employment conditions as other employeesIn addition to their principalpost office duties, they receive publicutility payments,maintain records,and, at times,perform othersales and nonsaleswork of thetype performedby other storeemployeesWe find that they have sufficientinterests in commonwith otherstore employees to warranttheir conclusionin the unit14ThePetitionerwould excludeas supervisors fountainmanagers at three of the drugstoresAs the recordcontainsinsufficient evidence pertainingto theirstatus,we shall permitthem to vote subject to challengepurposes of collective bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time employeesemployed at the Employer's drugstores located inthe State of Rhode Island, including post officesubstation employees,13 but excluding pharmacists,store managers and assistant managers, guards, andall other supervisors as defined in the Act.14[Text of Direction of Election15 omitted frompublication.]''An election eligibilitylist,containing the names andaddresses of all the eligiblevoters,must be filedby the Employerwith the Regional Director for Region 1 within7 days after thedate of thisDecision on Review and Directionof Election TheRegional Director shall make the list available to all parties to theelectionNoextensionof time to filethis list shallbe granted bytheRegional Director except in extraordinary circumstancesFailure to comply withthis requirement shall be grounds forsetting aside the election whenever proper objectionsare filedExcelsior Underwear Inc, 156 NLRB 1236